Poland, J.
There is no question made but that all the articles of property in the hands and possession of the trustee belonging to the principal debtor, were in the strictest sense, articles of household furniture, and such as would be exempt from attachment and execution by the creditor of the principal debtor, provided he had not a greater quantity than could reasonably be said to be necessary for the use of his family.
Nor is it claimed by the plaintiff that the princpial debtor had an aggregate of household furniture than was greater than by law he was entitled to keep, or even so much as would be necessary to enable him to be a comfortable housekeeper, but he says that he had more of these particular artiplps than he ueeded, The *515commissioner reports that this was all he had, and that the value of the whole was only one hundred dollars.
A question is made in the outset, whether the trustee can object to this property being held by the plaintiff under this trustee attachment, upon the ground that it is exempt from attachment and execution generally by the creditors of the principal debtor. It is said by the plaintiff that this is a mere personal privilege that no one but the debtor himself can set up, in his own name. But we think this objection may be set up by the trustee, and if he establishes that the property is not liable to be taken for the payment of Taylor’s debts, it is a good legal answer to this action against himself.
It was decided many years ago that when property exempt from attachment was sold by the owner, but allowed by the purchaser to remain in the vendor’s possession, and was then attached by the vendor’s creditor, the purchaser could rely on the exemption of the property from attachment, and thereby recover it from the creditor, and this has ever since been followed. The principle is quite analogous to this case.
The principal debtor had been engaged in keeping a hotel, and all this property had been used by him as part of the furniture of the house. Whether it was originally purchased for the hotel, or whether he purchased it or had used it for mere private housekeeping, does not appear in the case.
As Taylor was the head of a family, he would clearly be entitled to a reasonable amount of household furniture to enable him to keep house, whether he purchased it for that purpose or not,
The most valuable of the articles were the five carpets, the best one the commissioner reports was worth twenty-five dollars; the value of the others he does not state. We apprehend that there is no ground to say that these were attachable, and that there are hundreds, and probably thousands of families, who have carpets, more in number and many times the value of these in use in their houses, where no creditor would dream that he might hold them by attachment. The knives and forks, lamps, tumblers and goblets, were probably more in number than the majority of families possess, but still not so large or valuable as many families of only moderate m’eans have. The quantity seems greater for *516lack of variety. It seems to us that the idea that this property exceeded in amount what the principal debtor was entitled to keep, arose rather from the condition of the property, and from the fact that it was not in actual use by him for housekeeping, and that he was negotiating for the sale of it, rather than on account of any excess of quantity or value, but still, these facts can hardly influence the decision of the question.
The decisions of the courts of this State have been very liberal in the construction of this act, often going quite beyond the letter of the law to carry out its spirit and intention, and notwithstanding the liberality of the courts, the legislature have nearly every year added to the list of exemptions. The property in question comprised not only all the household furniture of the principal debtor, but also all his property.
"VYe think we could not by any fair rule of liberality that obtains on this subject, subject enough of this property in the hands of the trustee to the plaintiff’s attachment, to make him liable.
The judgment discharging the trustee is therefore affirmed.